internal_revenue_service department of the treasury index no number release date p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-111405-98 date date legend taxpayer general_partner limited_partner entity state county county board city act act agency agency state code b c d e f g h m n q r s t u v x y bb cc dd ee ff gg hh ii dear this letter responds to a letter dated b and subsequent correspondence submitted on behalf of taxpayer requesting a ruling under sec_42 of the internal_revenue_code you request a ruling regarding the application of sec_42 to a proposed transfer of bare_legal_title to certain real_property owned by taxpayer to general_partner taxpayer represents the following facts general_partner the formal successor to entity is a state non-profit corporation organized under act as indicated in a determination_letter from the internal_revenue_service dated c general_partner is a charitable_organization exempt from federal income taxes under sec_501 according to its articles of incorporation general_partner is dedicated to providing housing both owner occupied and for rental to persons and families that would not otherwise qualify or be able to afford housing in city and to acquiring building developing leasing and selling housing for these purposes on d general_partner acquired title to s acres of land in city from agency general_partner proposed to build a t unit apartment complex dedicated for low-income_housing on u acres of the parcel the project under the provisions of act general_partner organized taxpayer on e general_partner then placed title to the project in taxpayer the sole asset held by taxpayer is the project general_partner the sole general_partner of taxpayer holds a gg percent profit and loss sharing interest in taxpayer under the limited_partnership agreement general_partner is charged with the responsibility of managing the property to eliminate to the maximum extent possible the necessity of providing the partners a profit on the operations to achieve this result the limited_partnership agreement creates a rent reduction account for all cash remaining after the payment of overhead this account is dedicated to reducing rents for the low-income units in the project which is the only project in state where excess cash_flow is used to maximize the number of dwelling units available to very low-income residents on f taxpayer entered into a subscription agreement with limited_partner a c_corporation whereby limited_partner became the sole limited_partner of taxpayer holding a cc percent profit and loss sharing interest taxpayer began operating the project on g taxpayer’s compliance_period began the year the buildings in the project were placed_in_service which was calendar_year ended x in keeping with the charitable purpose of the project all available cash is used to increase the number of low-income units and especially very low-income units and to provide funds for extreme hardship and catastrophic losses of needy residents of the project as a result the number of units in the project made available to tenants whose income was no greater than percent of the area median income has increased from n to ee this increase has been accomplished by reducing the number of units made available to tenants whose income is no greater than percent of the area median income from hh to q units and the number of market rate units from dd to v units based upon general partner’s charitable status and the project’s charitable purpose general_partner sought for the project an exemption from ad_valorem_taxes pursuant to the state code which provides in relevant part that property belonging to any charitable corporation used exclusively for the purposes for which such corporation is organized is exempt from state ad_valorem_taxes however the requested tax exemption was denied the matter currently is on appeal before the district_court in county during this appeal the county board has asserted that the project is not entitled to the requested exemption because it does not belong to a charitable_organization on m the judge handling the appeal advised taxpayer that the application_for tax exemption will be dismissed unless record title is transferred to general_partner or another charitable_organization under state law record title is synonymous with the term bare_legal_title consequently taxpayer proposes to transfer bare_legal_title to the project to general_partner by a quitclaim_deed concurrently taxpayer will execute a claim of interest in the project and record it in county also general_partner and limited_partner will enter into a memorandum of understanding whereby the parties each will acknowledge that all rights and obligations associated with the ownership of the project including the right to receive all income from the operations and sale of the project and the obligation to pay all costs and expenses associated with the ownership operation and sale of the project will remain with taxpayer and that the transfer of the project will not result in a sale_or_exchange ie change in ownership of the project for federal_income_tax purposes the transfer of bare_legal_title is not intended to alter the rights and obligations of the partners under the limited_partnership agreement and taxpayer will continue to operate as though title to the project was held in the name of taxpayer the proposed transaction will not result in a transfer of the benefits_and_burdens_of_ownership for federal and state_income_tax purposes and will not constitute a sale_or_exchange for federal and state_income_tax purposes of the project the proposed transaction has been disclosed to city officials the ad valorem tax paid_by taxpayer for h was approximately dollar_figureff based on the expectation that taxpayer would receive the ad valorem tax exemption in bb and subsequent years general_partner began using all cash available at the end of h to increase the number of units available to very low-income residents and for other special and catastrophic needs in early bb because taxpayer has not yet received this tax exemption the debt service coverage ratio as of y is below the ratio required by the loan agreement with agency which holds the first mortgage on the project as a result taxpayer currently is in default under the loan agreement thereby jeopardizing the financial viability of the project the elimination of the ad valorem tax would cure the loan default if taxpayer does not receive the ad valorem tax exemption its ability to continue the charitable purpose of the project is also jeopardized taxpayer will have to dramatically reduce its rental subsidies to very low-income persons in order to generate the funds necessary to pay the ad valorem tax and to maintain the debt service coverage ratio required by the loan agreement this reduction in rental subsidies will likely displace r very low- income families from the project absent a favorable ruling limited_partner will not consent to the transaction this consent is required to effect the transaction pursuant to ii of the limited_partnership agreement and to allow taxpayer to receive the ad valorem tax exemption essential to its financial existence accordingly taxpayer contends that the receipt of a favorable ruling is a required event necessary to ensure its continued financial feasibility based on the foregoing which assumes that under these facts the transfer of bare_legal_title to the project from taxpayer to general_partner is not a sale_or_exchange for federal and state_income_tax purposes and does not result in a shift in the benefits_and_burdens_of_ownership for federal and state_income_tax purposes taxpayer requests a ruling that the sec_42 recapture provisions do not apply to the proposed transfer of bare_legal_title to the project by taxpayer to general_partner sec_42 provides a tax_credit for investment in low- income housing buildings placed_in_service after date for any taxable_year in a ten-year credit_period the amount of credit is equal to the applicable_percentage of the qualified_basis of each qualified_low-income_building in the case of any qualified_low-income_building placed_in_service by the taxpayer after sec_42 provides in part that the term applicable_percentage means the appropriate percentage prescribed by the secretary for the month applicable under sec_42 or ii sec_42 provides that the percentages prescribed by the secretary for any month shall be percentages that will yield over a 10-year period amounts of credit that have a present_value equal to i percent of the qualified_basis of new buildings that are not federally_subsidized for the taxable_year 70-percent present_value credit and ii percent of the qualified_basis of existing buildings and of new buildings that are federally_subsidized for the taxable_year 30-percent present_value credit sec_42 provides that the qualified_basis of any qualified_low-income_building for any taxable_year is an amount equal to the applicable_fraction defined in sec_42 of the eligible_basis of such building in general under sec_42 the eligible_basis of a new_building is its adjusted_basis as of the close of the first taxable_year of the credit_period sec_42 provides rules concerning the recapture of low-income_housing tax_credits sec_42 provides that if as of the close of any taxable_year in the compliance_period the qualified_basis of any building with respect to the taxpayer is less than the amount of qualified_basis as of the close of the preceding_taxable_year the taxpayer’s tax for the taxable_year shall be increased by the credit recapture_amount the credit recapture_amount for a recapture_event occurring during any year in the credit_period as defined in sec_42 is one-third of all credits claimed assuming no prior recapture_amount has been paid plus interest at the overpayment rate under sec_6621 beginning with the date the recaptured amount was claimed the legislative_history to sec_42 provides that generally any change in ownership during the compliance_period is a recapture_event and that all dispositions of ownership interests in buildings are treated as transfers for purposes of recapture see h_r conf_rep no 99th cong 2d sess ii-96 and ii-102 vol c b however under sec_42 in the case of a disposition of a building or an interest therein a taxpayer can avoid recapture liability for the disposition if the taxpayer posts a satisfactory bond using form_8693 low-income_housing_credit disposition bond and it is reasonably expected that the building will continue to be operated as a qualified_low-income_building for the remaining compliance_period of the building taxpayer represents in the above facts that the transfer of bare_legal_title from taxpayer to general_partner is not a sale_or_exchange for federal and state_income_tax purposes and will not result in a shift of the benefits_and_burdens_of_ownership for federal and state_income_tax purposes from taxpayer to general_partner this representation is a material fact in this case therefore the issue being considered in this case is not whether a sale_or_exchange or a transfer of the burdens and benefits of ownership is for federal_income_tax purposes a recapture_event under sec_42 but whether the transfer of bare_legal_title under the above facts is a disposition or change in ownership contemplated by the sec_42 legislative_history that results in a recapture_event the transfer of bare_legal_title under the above circumstances would not be made for the evasion or avoidance of federal_income_tax further the federal tax treatment of the proposed transaction has been disclosed to city officials taxpayer represents that all indicia of ownership of the project other than bare_legal_title and each partner’s distributive_share of income gain loss deduction or credit or items thereof would remain unchanged consequently the transfer of bare_legal_title in this case is not a disposition or change in ownership contemplated by the sec_42 legislative_history to result in a recapture_event accordingly based solely on the representations and the relevant law set forth above we rule as follows the transfer of bare_legal_title to the project by taxpayer to general_partner will not under these facts result in recapture under sec_42 under the power_of_attorney on file we are sending a copy of this ruling to your authorized representative no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically no opinion is expressed or implied regarding whether the transfer of bare_legal_title to the project from taxpayer to general_partner is a sale_or_exchange for federal or state_income_tax purposes or causes a shift in the benefits_and_burdens_of_ownership for federal or state_income_tax purposes nor is any opinion expressed or implied regarding whether the project otherwise qualifies for the low-income_housing_credit under sec_42 this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours kathleen reed assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy for purposes
